
	
		II
		112th CONGRESS
		1st Session
		S. 703
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Barrasso (for
			 himself, Mr. Akaka,
			 Mr. Thune, Mr.
			 Johnson of South Dakota, Mr.
			 Tester, and Mr. Udall of New
			 Mexico) introduced the following bill; which was read twice and
			 referred to the Committee on Indian
			 Affairs
		
		A BILL
		To amend the Long-Term Leasing Act, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Helping Expedite and Advance
			 Responsible Tribal Homeownership Act of 2011 or the
			 HEARTH Act of
			 2011.
		2.Approval of, and
			 provisions relating to, tribal leases
			(a)DefinitionsSubsection
			 (d) of the first section of the Act of August 9, 1955 (25 U.S.C. 415(d))
			 (commonly known as the Long-Term Leasing
			 Act), is amended—
				(1)in paragraph (4),
			 by striking the Navajo Nation and inserting an applicable
			 Indian tribe;
				(2)in paragraph (6),
			 by striking the Navajo Nation and inserting an Indian
			 tribe;
				(3)in paragraph (7),
			 by striking and after the semicolon at the end;
				(4)in paragraph
			 (8)—
					(A)by striking
			 the Navajo Nation;
					(B)by striking
			 with Navajo Nation law and inserting with applicable
			 tribal law; and
					(C)by striking the
			 period at the end and inserting ; and; and
					(5)by adding at the
			 end the following:
					
						(9)the term
				Indian tribe has the meaning given the term in section 102 of the
				Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C.
				479a).
						.
				(b)Tribal approval
			 of leasesThe first section of the Act of August 9, 1955 (25
			 U.S.C. 415) (commonly known as the Long-Term Leasing
			 Act), is amended by adding at the end the following:
				
					(h)Tribal approval
				of leases
						(1)In
				generalSubject to paragraph (2) and at the discretion of any
				Indian tribe, any lease by the Indian tribe for the purposes authorized under
				subsection (a), except a lease for the exploration, development, or extraction
				of any mineral resources, shall not require the approval of the Secretary if
				the lease is executed under the tribal regulations approved by the Secretary
				under this subsection and the term of the lease does not exceed—
							(A)in the case of a
				business or agricultural lease, 25 years, except that any such lease may
				include an option to renew for up to 2 additional terms, each of which may not
				exceed 25 years; and
							(B)in the case of a
				lease for public, religious, educational, recreational, or residential
				purposes, 75 years, if such a term is provided for by the regulations issued by
				the Indian tribe.
							(2)Allotted
				landParagraph (1) shall not apply to any lease of land
				(including an interest in land) held in trust for an individual Indian.
						(3)Authority of
				Secretary over tribal regulations
							(A)In
				generalThe Secretary shall have the authority to approve or
				disapprove any tribal regulations issued in accordance with paragraph
				(1).
							(B)Considerations
				for approvalThe Secretary shall approve any tribal regulation
				issued in accordance with paragraph (1), if the tribal regulations—
								(i)are consistent
				with any regulations issued by the Secretary under subsection (a); and
								(ii)provide for an
				environmental review process that includes—
									(I)the
				identification and evaluation of any significant effects of the proposed action
				on the environment; and
									(II)a process for
				ensuring that—
										(aa)the public is
				informed of, and has a reasonable opportunity to comment on, any significant
				environmental impacts of the proposed action identified by the Indian tribe;
				and
										(bb)the Indian tribe
				provides responses to relevant and substantive public comments on those impacts
				before the Indian tribe approves the lease.
										(4)Review
				process
							(A)In
				generalNot later than 120 days after the date on which the
				tribal regulations described in paragraph (1) are submitted to the Secretary,
				the Secretary shall review and approve or disapprove the regulations.
							(B)Written
				documentationIf the Secretary disapproves the tribal regulations
				described in paragraph (1), the Secretary shall include written documentation
				with the disapproval notification that describes the basis for the
				disapproval.
							(C)ExtensionThe
				deadline described in subparagraph (A) may be extended by the Secretary, after
				consultation with the Indian tribe.
							(5)Federal
				environmental reviewNotwithstanding paragraphs (3) and (4), if
				an Indian tribe carries out a project or activity funded by a Federal agency,
				the Indian tribe shall have the authority to rely on the environmental review
				process of the applicable Federal agency rather than any tribal environmental
				review process under this subsection.
						(6)DocumentationIf
				an Indian tribe executes a lease pursuant to tribal regulations under paragraph
				(1), the Indian tribe shall provide the Secretary with—
							(A)a copy of the
				lease, including any amendments or renewals to the lease; and
							(B)in the case of
				tribal regulations or a lease that allows for lease payments to be made
				directly to the Indian tribe, documentation of the lease payments that are
				sufficient to enable the Secretary to discharge the trust responsibility of the
				United States under paragraph (7).
							(7)Trust
				responsibility
							(A)In
				generalThe United States shall not be liable for losses
				sustained by any party to a lease executed pursuant to tribal regulations under
				paragraph (1).
							(B)Authority of
				SecretaryPursuant to the authority of the Secretary to fulfill
				the trust obligation of the United States to the applicable Indian tribe under
				Federal law (including regulations), the Secretary may, upon reasonable notice
				from the applicable Indian tribe and at the discretion of the Secretary,
				enforce the provisions of, or cancel, any lease executed by the Indian tribe
				under paragraph (1).
							(8)Compliance
							(A)In
				generalAn interested party, after exhausting of any applicable
				tribal remedies, may submit a petition to the Secretary, at such time and in
				such form as the Secretary determines to be appropriate, to review the
				compliance of the applicable Indian tribe with any tribal regulations approved
				by the Secretary under this subsection.
							(B)ViolationsIf,
				after carrying out a review under subparagraph (A), the Secretary determines
				that the tribal regulations were violated, the Secretary may take any action
				the Secretary determines to be necessary to remedy the violation, including
				rescinding the approval of the tribal regulations and reassuming responsibility
				for the approval of leases of tribal trust lands.
							(C)DocumentationIf
				the Secretary determines that a violation of the tribal regulations has
				occurred and a remedy is necessary, the Secretary shall—
								(i)make a written
				determination with respect to the regulations that have been violated;
								(ii)provide the
				applicable Indian tribe with a written notice of the alleged violation together
				with such written determination; and
								(iii)prior to the
				exercise of any remedy, the rescission of the approval of the regulation
				involved, or the reassumption of lease approval responsibilities, provide the
				applicable Indian tribe with—
									(I)a hearing that is
				on the record; and
									(II)a reasonable
				opportunity to cure the alleged violation.
									(9)Savings
				clauseNothing in this subsection shall affect subsection (e) or
				any tribal regulations issued under that
				subsection.
						.
			(c)Land title
			 reports
				(1)In
			 generalNot later than 180 days after the date on which funds are
			 first made available to carry out this Act, the Bureau of Indian Affairs shall
			 prepare and submit to the Committees on Financial Services and Natural
			 Resources of the House of Representatives and the Committees on Banking,
			 Housing, and Urban Affairs and Indian Affairs of the Senate a report regarding
			 the history and experience of Indian tribes that have chosen to assume
			 responsibility for operating the Indian Land Title and Records Office (referred
			 to in this subsection as the LTRO) functions from the Bureau of
			 Indian Affairs.
				(2)ConsultationIn
			 conducting the review under paragraph (1), the Bureau of Indian Affairs shall
			 consult with the Department of Housing and Urban Development Office of Native
			 American Programs and the Indian tribes that are managing LTRO functions
			 (referred to in this subsection as the managing Indian
			 tribes).
				(3)ContentsThe
			 review under paragraph (1) shall include an analysis of the following
			 factors:
					(A)Whether and how tribal management of the
			 LTRO functions has expedited the processing and issuance of Indian land title
			 certifications as compared to the period during which the Bureau of Indian
			 Affairs managed the programs.
					(B)Whether and how
			 tribal management of the LTRO functions has increased home ownership among the
			 population of the managing Indian tribe.
					(C)What internal
			 preparations and processes were required of the managing Indian tribes prior to
			 assuming management of the LTRO functions.
					(D)Whether tribal management of the LTRO
			 functions resulted in a transfer of financial resources and manpower from the
			 Bureau of Indian Affairs to the managing Indian tribes and, if so, what
			 transfers were undertaken.
					(E)Whether, in
			 appropriate circumstances and with the approval of geographically proximate
			 Indian tribes, the LTRO functions may be performed by a single Indian tribe or
			 a tribal consortium in a cost effective manner.
					
